DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on May 31, 2022 regarding Application No. 16/606,151.  Applicants amended claims 1 and 3 and previously canceled claims 2 and 4-10.  Claims 1 and 3 are pending.  

The instant application is a Section 371 National Stage Entry of International Application No. PCT/JP2018/014728, filed on April 6, 2018, which claims priority from Japanese Application No. JP 2017-082324, filed on April 18, 2017.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP 2017-082324 application filed in Japan on April 18, 2017 has been filed.


Response to Arguments
Applicants’ arguments filed on May 31, 2022 have been fully considered but they are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp in JP 2014-135668 A (hereinafter Sharp; April 27, 2020 Information Disclosure Statement reference – an original copy and full machine translation was provided by Applicants) in view of Alameh et al. in US 2012/0046906 A1 (hereinafter Alameh), in further view of Kano in US 2015/0192967 A1 (hereinafter Kano).

Regarding claim 1, Sharp teaches:
An electronic device (An electronic device A; FIGs. 1-3(d) and [0017]) comprising: 
a first proximity sensor provided on a first surface of the electronic device (a first proximity sensor 7a provided on a first front side surface of the electronic device A; FIG. 2(a), [0018], and [0021]); 
a second proximity sensor provided on a second surface of the electronic device (a second proximity sensor 7b provided on a second rear side surface of the electronic device A; FIG. 2(b), [0018], and [0021]); 
an acceleration sensor configured to determine an orientation of the electronic device (an acceleration sensor 1 configured to determine an orientation of the electronic device A; FIGs. 1 and 2(b), [0018], [0021], [0022], and [0025]); and 
a controller configured to select between first gesture detection based on a value output from the first proximity sensor and second gesture detection based on a value output from the second proximity sensor, based on the orientation of the electronic device (a controller 5 configured to select between first gesture detection based on a value output from the first proximity sensor 7a and second gesture detection based on a value output from the second proximity senor 7b, based on the orientation of the electronic device A; FIGs. 1, 4A, and 4B, [0017], and [0024]-[0027]).  
However, it is noted that Sharp does not teach:
a second proximity sensor provided on a second surface of the electronic device perpendicular to the first surface.
	Alameh teaches:
a second proximity sensor provided on a second surface of an electronic device perpendicular to a first surface (a second proximity sensor provided on a second surface, e.g., side surface 217, of an electronic device 201 perpendicular to a first surface, e.g., front surface 203; FIG. 2, [0023], and [0024]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the second proximity sensor taught by Sharp to include: the features taught by Alameh, such that Sharp as modified teaches: the claimed features, in order to determine a side, e.g., left, right, top, or bottom side surface, of an electronic device where motion is detected when placed on a horizontal surface, such as a table (Alameh: see [0016], [0023], and [0024]).
	However, it is noted that Sharp as modified by Alameh, as particularly cited, does not teach:
wherein 
when the first proximity sensor satisfies a first predetermined condition, the controller selects the second proximity sensor regardless of an output from the first proximity sensor, 
when the second proximity sensor satisfies a second predetermined condition, the controller selects the first proximity sensor regardless of an output from the second proximity sensor, and 
the first  predetermined condition and the second predetermined condition are an elapse of a predetermined period of time.
	Kano teaches:
wherein 
when a first proximity sensor satisfies a first predetermined condition, a controller selects a second proximity sensor regardless of an output from the first proximity sensor (when a first proximity sensor 11 satisfies a first predetermined condition of an elapse of a predetermined period of time, a controller 14 and/or 17 selects a second proximity sensor 12 regardless of an output from the first proximity sensor 11; see FIGs. 1 and 5 (Steps S11->S17 to Steps S11->S12->S17->S19), [0025] (proximity sensors each sensing proximity of a user within a detection range of the respective proximity sensor), and [0042]), 
when the second proximity sensor satisfies a second predetermined condition, the controller selects the first proximity sensor regardless of an output from the second proximity sensor (when the second proximity sensor 12 satisfies a second predetermined condition of an elapse of a predetermined period of time, the controller 14 and/or 17 selects the first proximity sensor 11 regardless of an output from the second proximity sensor 12; see FIGs. 1 and 5 (Steps S11->S12->S17->S19->S16->S17 to Steps S11->S15), [0025] (proximity sensors each sensing proximity of a user within a detection range of the respective proximity sensor), and [0043]), and 
the first  predetermined condition and the second predetermined condition are an elapse of a predetermined period of time (the first predetermined condition and the second predetermined condition are an elapse of a predetermined period of time; see FIG. 5, [0042], and [0043]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Sharp as modified by Alameh to include: the features taught by Kano, such that Sharp as modified teaches: the claimed features, in order to “prevent unnecessary power consumption”.  (Kano: see [0046]).

	Regarding claim 3, Sharp is modified in the same manner and for the same reasons set forth in the discussion of claim 1 above.  Thus, claim 3 is rejected under similar rationale as claim 1 above.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        
7/21/2022B